Case: 14-5052      Document: 14      Page: 1     Filed: 09/03/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

      REORGANIZED RFS CORPORATION &
       SUBSIDIARIES, FOR ITSELF AND AS
   SUBSTITUTE AGENT FOR RELIANCE GROUP
        HOLDING, INC. & SUBSIDIARIES,
               Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2014-5052
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:09-cv-00371-TCW, Judge Thomas C.
 Wheeler.
                ______________________

                        ON MOTION
                    ______________________

                           ORDER
    The parties submit a joint stipulation to dismiss the
 above-captioned appeal pursuant to Federal Rule of
 Appellate Procedure 42(b), which the court treats as a
 motion to withdraw the appeal.
Case: 14-5052      Document: 14      Page: 2   Filed: 09/03/2014



 2                              REORGANIZED RFS   v. US



       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) The motion to withdraw the appeal is granted.
 The appeal is dismissed.
       (2) Each party shall bear its own costs.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s21


 ISSUED AS A MANDATE: September 3, 2014